Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Milton A. Tyler appeals the district court’s order dismissing without prejudice his 42 U.S.C. § 1983 (2012) complaint.* We have reviewed the record and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Tyler v. Va. Dep’t of Corr., No. 1:15-cv-00556-LMB-MSN (E.D.Va. filed Aug. 6, 2015 & entered Aug. 10, 2015). We dispense with" oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED. ■


 We conclude that the dismissal order is final and appealable. See In re GNC Corp., 789 F.3d 505, 511 n. 3 (4th Cir.2015) (discussing standard for determining finality of order).